                       Case 8:16-cv-01800-JVS-AGR Document 160 Filed 09/08/20 Page 1 of 2 Page ID #:4365



                           1
                           2
                           3                                                     JS-6
                           4
                           5
                           6
                           7
                           8                      UNITED STATES DISTRICT COURT
                           9                    CENTRAL DISTRICT OF CALIFORNIA
                         10                                  SOUTHERN DIVISION
                         11
RUSS, AUGUST & KABAT




                               SPEX TECHNOLOGIES, INC.,
                         12                                          Case No. 8:16-CV-01800-JVS-AGR
                         13                     Plaintiff,           ORDER RE JOINT STIPULATION
                                                                     RE DISMISSAL WITH PREJUDICE
                         14
                               v.                                    Before: The Hon. James V. Selna
                         15
                               TOSHIBA AMERICA
                         16
                               ELECTRONIC COMPONENTS,
                         17    INC. AND TOSHIBA
                               CORPORATION,
                         18
                         19                     Defendants.
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28


                                 ORDER RE JOINT STIPULATION RE DISMISSAL WITH PREJUDICE
                       Case 8:16-cv-01800-JVS-AGR Document 160 Filed 09/08/20 Page 2 of 2 Page ID #:4366



                           1                                       ORDER
                           2         The Court having received the Joint Stipulation Re Dismissal With Prejudice
                           3   filed by Plaintiff SPEX Technologies, Inc. (“SPEX”) and Defendants Toshiba
                           4   America Electronic Components, Inc. and Toshiba Corporation (“Defendants”), by
                           5   and through their attorneys of record, IT IS HEREBY ORDERED:
                           6         1.    SPEX’s Complaint (Dkt. No. 1), and all causes of action asserted
                           7               therein against Defendants, are hereby dismissed with prejudice.
                           8         2.    The parties’ previous stipulated dismissal of Toshiba America, Inc.,
                           9               without prejudice (Dkt. No. 34) is hereby converted to a dismissal with
                         10                prejudice.
                         11          2.    Each party shall bear its own costs, expenses, and attorneys’ fees.
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15    Dated: September 08, 2020                    James V. Selna
                         16                                          United States District Judge
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                        1
                                 ORDER RE JOINT STIPULATION RE DISMISSAL WITH PREJUDICE
